Citation Nr: 0028033	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from March 1959 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has Level I hearing in the right ear and 
Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. 5107(a) (West 1991).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for bilateral hearing loss in a February 1980 
rating decision and assigned a noncompensable evaluation 
effective from December 1979.  Subsequent rating decisions 
have confirmed and continued this evaluation.

Under current VA regulations, the severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100.  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The VA Rating Schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from Level I, for 
essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids. 38 C.F.R. § 
4.86 (1999).  

During the pendency of this appeal, the VA has amended the 
regulations pertaining to the evaluation of hearing loss.  
See 64 Fed. Reg. 25202, et seq. (May 11, 1999).  These 
changes became effective June 10, 1999, and the Board notes 
that the RO has already considered these changes in its most 
recent supplemental statement of the case, issued in October 
1999.  When a law or regulations changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, in this case, the Board 
finds that the pertinent regulations do not contain any 
substantive changes that affect this particular case, and 
simply add certain provisions that were already the practice 
of VA.  38 C.F.R. § 4.85.  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

The Board notes that the revised regulatory provisions also 
addressed the question of whether the speech discrimination 
testing employed by VA in a quiet room with amplification of 
sounds accurately reflect the extent of hearing impairment.  
Based upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in any four of the five frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where pure tone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 
(1999).  Neither of these scenarios is applicable to the 
instant case, however.

In relation to the present appeal, an April 1998 letter from 
Michael D. Smith, NBC-HIS, stated that the veteran had been a 
patient in his office since 1991.  The veteran had been 
tested for hearing loss three times and the results indicated 
a moderate to severe progressive bilateral sensorineural 
hearing loss.  An April 1998 audiologic evaluation from Ames 
Hearing Aid Center was attached.  

During a VA audiologic examination performed in April 1998, 
the veteran complained of decreased hearing, worse on the 
left, and decreased speech recognition ability.  The average 
puretone threshold level was recorded as 40 for the right ear 
and 55 for the left ear.  Speech recognition ability was 96 
percent for both ears.  It was noted that these results were 
consistent with previous examinations performed in November 
and December 1997.

During a subsequent VA audiologic examination performed in 
March 1999, the veteran complained of decreased hearing and 
decreased speech recognition ability, especially in the 
presence of ambient noise.  The average puretone threshold 
level was recorded as 43 for the right ear and 56 for the 
left ear.  Speech recognition ability was 96 percent for both 
ears.  The veteran was diagnosed with asymmetrical 
sensorineural hearing loss, mild to moderately severe in the 
right ear and mild to severe in the left ear, with excellent 
speech recognition ability bilaterally.  The examiner 
indicated that the results of the testing were consistent 
with previous examination results obtained in November 1997 
and in April 1998.

A June 1999 letter from Angela Johnson, M.S., CCC-A, stated 
that the veteran's hearing loss had progressed to a moderate 
to severe bilateral sensorineural hearing loss.  A June 1999 
audiologic evaluation performed at Ames Hearing Aid Center 
was also submitted.

VA outpatient records from December 1997 to September 1999 
show that the veteran was evaluated for and given hearing 
aids in January 1998.  He subsequently attended follow-up 
visits for the maintenance of his hearing aids.  The veteran 
appeared for a personal hearing before the undersigned 
Veterans Law Judge in January 2000.  He testified that he 
first noticed his hearing loss 4 to 6 years previously.  He 
believed that it had worsened and that his left ear had the 
more severe hearing loss.  He wore hearing aids and they 
helped in quiet environments.  His hearing loss had not 
affected his job performance.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendemann v. Principi, 3 Vet. 
App. 345 (1992).  The most recent VA audiologic evaluation 
available (March 1999) reveals an average pure tone threshold 
of 43 decibels in the right ear, and a speech discrimination 
ability of 96 percent in the right ear.  The audiologic 
evaluation also reveals an average pure tone threshold of 56 
decibels in the left ear, and a speech discrimination ability 
of 96 percent in the left ear.  Applying these values to the 
pre-amendment criteria which were in effect when the veteran 
filed his claim, and new 1999 criteria results in a numeric 
designation of Level I hearing in the right ear and Level I 
in the left ear.  Under DC 6100, a noncompensable evaluation 
is assigned where hearing is at Level I bilaterally.

As noted, effective June 10, 1999, regulations applicable to 
compensable service-connected hearing loss were revised. 64 
Fed. Reg. 25206 (May 11, 1999).  A comparison of the pre-
amendment and the 1999 VA regulations pertaining to 
evaluation of hearing loss with the VA audiometric 
examinations is necessary in view of Karnas.  Application of 
the average puretone thresholds and speech recognition scores 
from the November 1997, April 1998, and March 1999 VA 
audiological examinations to the old and new, current 
regulation, (Table VII, 38 C.F.R. § 4.85 ), results in a 
bilateral non-compensable evaluation.  Therefore, the Board 
concludes that the change in regulations has no impact upon 
the outcome of the veteran's claim for compensable service-
connected hearing loss.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The Board acknowledges the veteran's contentions that his 
hearing has undergone some changes over the years.  However, 
under VA schedular standards, hearing acuity is based on the 
application of numerical values to subjective responses 
obtained on audiometric tests.  See 38 C.F.R. § 4.85 
(effective prior to June 10, 1999), and as amended 38 C.F.R. 
§ 4.85 (effective from June 10, 1999).  In that regard, the 
Board stresses that the March 1999 VA audiometric testing was 
the last valid indicator of the veteran's hearing acuity.  
The Board has considered the results of the subsequent June 
1999 private hearing test.  However, the audiometric testing 
must be conducted in accordance with VA regulations.  The 
Board observes that the examiner did not interpret the 
puretone threshold for each frequency tested, nor did the 
examiner determine the puretone threshold average for the 
applicable Hertz frequencies.  In this respect, the Board 
observes that there are two pieces of paper attached to this 
document which appear to indicate calculate such information 
from the findings reported therein.  However, that 
information appears to be based on frequencies from 500 to 
4,000 instead of 1,000 through 4,000, and the added 
information is not signed by the audiologist and may have 
been calculations supplied by the RO.  Nevertheless, even if 
the additional information was provided by the private 
audiologist and could be interpreted pursuant to VA 
regulations (right puretone average of 48 with speech 
discrimination of 90 percent and left puretone average of 59 
with 90 percent speech discrimination, bilaterally), a 
compensable evaluation would still not result under the 
Rating Schedule.  Therefore, that examination provides no 
adequate basis upon which to rate the veteran's hearing loss 
or assign a compensable evaluation.  Further, the March 1999 
VA examiner indicated that the results of that testing were 
consistent with the test results obtained in 1997 and in 
1998.  Thus, the Board attaches greater weight to these 
findings.  The presently assigned noncompensable evaluation 
is compatible with the level of the hearing loss currently 
shown.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the veteran's hearing loss is not established.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an increased 
(compensable) evaluation for bilateral hearing loss.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
hearing loss has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals



 

